04/27/2021




       IN THE SUPREME COURT FOR THE STATE OF MONTANA                                  Case Number: DA 20-0285




                                    No. DA 20-0285
JAMES JOEY HILL,

      Defendant and Appellant,
v.
STATE OF MONTANA,
         Plaintiff and Appellee.

                                       ORDER

      Upon consideration of the Motion to Withdraw as Counsel of Record, and

with good cause appearing therefore,

IT IS HEREBY ORDERED that Defendant and Appellant in this matter, James

Joey Hill, shall file a response to this motion within thirty (30) days of the date of

this Order. The response must be served upon all counsel of record, including the

Attorney General, the County Attorney, and the Appellate Defender’s Office.

IT IS FURTHER ORDERED that the Clerk of this Court shall give notice of this

Order by mail to all counsel of record and to Defendant and Appellant James Joey

Hill at that person’s last known address.




                                                                           Electronically signed by:
                                                                                 Mike McGrath
                                                                    Chief Justice, Montana Supreme Court
                                                                                 April 27 2021